                                                                                           Rebecca A. Lindemann
                                                                                           Richmond & Quinn
                                                                                           360 K Street, Suite 200
                                                                                           Anchorage, AK 99501
                                                                                           Phone: (907) 276-5727
                                                                                           Fax: (907) 276-2953
                                                                                           rlindemann@richmondquinn.com

                                                                                           Attorneys for Defendant



                                                                                                                  IN THE UNITED STATES DISTRICT COURT

                                                                                                                         FOR THE DISTRICT OF ALASKA


                                                                                            LABORERS’ INTERNATIONAL UNION OF                          )
                                                                                            NORTH AMERICA, LOCAL 341,                                 )
                                                                                                                                                      )
                                                                                                                   Plaintiff,                         )
                                                                                                                                                      )
                                                                                                   v.                                                 )   Case No. 3:19-cv-00221-TMB
                                                                                                                                                      )
                                                                                            MAIN BUILDING MAINTENANCE, INC.,                          )
                                                                                                                                                      )
                                                                                                                   Defendant.                         )
                                                                                                                                                      )

                                                                                                                    DEFENDANT’S MOTION TO DISMISS

                                                                                                  Defendant Main Building Maintenance, Inc. hereby files this Motion to Dismiss,
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200




                                                                                           pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), and would respectfully show the
LAW OFFICES




                                                                                           following:




                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 1 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 1 of 10
                                                                                                                                I.      INTRODUCTION

                                                                                                  1.      On August 13, 2019, Plaintiff filed this action under 29 U.S.C. § 185 seeking

                                                                                           to compel arbitration pursuant to a Collective Bargaining Agreement (“CBA”) for an

                                                                                           alleged dispute between one its members, Simaika Tagaloa, and the defendant, Main

                                                                                           Building Maintenance, Inc. (“MBM”). See Dkt. 1.

                                                                                                  2.      The complaint should be dismissed with prejudice on any of the following,

                                                                                           alternative grounds: (i) Section 185 confers jurisdiction for disputes involving employees,

                                                                                           and Tagaloa was never an employee of MBM; (ii) the CBA only applies to employees of

                                                                                           MBM, and Tagaloa was never an employee of MBM; (iii) as a nondisplaced worker—not

                                                                                           an employee—Tagaloa’s grievance is subject to the jurisdiction of the United States

                                                                                           Department of Labor’s Wage and Hour Division, where Tagaloa must first exhaust his

                                                                                           administrative remedies; and (iv) on October 31, 2019, President Trump revoked the

                                                                                           Executive Order giving rise to Tagaloa’s complaint and terminated all pending proceedings

                                                                                           based thereon, thereby rendering Plaintiff’s complaint moot.

                                                                                                  3.      Accordingly, for any one of these reasons, Defendant respectfully requests

                                                                                           that the Court grant this motion and dismiss the complaint with prejudice for lack of
                                 A PROFESSIONAL CORPORATION




                                                                                           jurisdiction and/or for failure to state a claim upon which relief can be granted.
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 2 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 2 of 10
                                                                                                                                 II.     BACKGROUND

                                                                                                   4.     Tagaloa was employed by NMI Alaska, Inc. (“NMI”) at the Joint Base

                                                                                           Elmendorf-Richardson in Anchorage, Alaska. Dkt. 1 ¶14. NMI’s contract at the joint base

                                                                                           terminated on March 31, 2019. See Dkt. 1-3, p. 2.

                                                                                                   5.     On April 1, 2019, MBM became the successor contractor at the base. Id.

                                                                                           ¶13.

                                                                                                   6.     MBM did not offer employment to Tagaloa. Id. ¶¶16-17.                Based on this

                                                                                           decision, Tagaloa submitted various grievances. Id. ¶¶19, 27-32, Exs. 2-9.

                                                                                                   7.     First, on or about May 16, 2019, Plaintiff filed a complaint with the Alaska

                                                                                           State Commission for Human Rights alleging discrimination (the “Alaska Proceeding”).

                                                                                           A true and correct copy of correspondence from the commission to MBM, enclosing

                                                                                           Tagaloa’s complaint, is attached hereto as Exhibit A.1               On October 31, 2019, the

                                                                                           commission summarily dismissed Tagaloa’s complaint. A true and correct copy of the

                                                                                           commission’s determination is attached hereto as Exhibit B. In finding that MBM did not

                                                                                           discriminate against Tagaloa, the commission also found that—importantly—Tagaloa was

                                                                                           never offered employment by MBM. See id.
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN




                                                                                                   8.     Second, in or around June of 2019, Plaintiff filed a complaint with the United
                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           1    It is proper for the Court to consider Exhibits A-E in ruling on this motion to dismiss.
                                                                                                See Fed. R. Evid. 201; Northstar Fin. Advisors Inc. v. Schwab Invs., 779 F.3d 1036,
                                                                                                1042 (9th Cir. 2015) (courts may consider materials incorporated into complaint,
                                                                                                matters of public record, or documents whose contents are alleged in the complaint and
                                                                                                whose authenticity no party questions).

                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 3 of 10
                                                                                               Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 3 of 10
                                                                                           States Department of Labor (the “DOL Proceeding”). See Dkt. 1-7, p. 2; Dkt. 1-8, p.1;

                                                                                           Dkt. 1-9, p. 2. A true and correct copy of a July 30, 2019 letter from the Department of

                                                                                           Labor to MBM is attached hereto as Exhibit C. In the DOL Proceeding, Tagaloa claims

                                                                                           that MBM violated Executive Order 13495 (“Nondisplacement of Qualified Workers

                                                                                           Under Service Contracts”) by failing to offer him employment—the same complaint

                                                                                           lodged here. Compare id. with Dkt. #1 ¶21. The DOL Proceeding remains pending,

                                                                                           although likely not for long since, as discussed below, President Trump recently signed

                                                                                           Executive Order 13897, revoking Executive Order 13495 and ordering the immediate

                                                                                           termination of any investigations or compliance actions based on the revoked order. True

                                                                                           and correct copies of Executive Orders 13495 and 13897 are attached hereto as Exhibit D

                                                                                           and Exhibit E, respectively.

                                                                                                   9.      Third, Plaintiff filed this suit on August 13, 2019. Dkt. 1. Defendant was

                                                                                           served on October 24, 2019. Accordingly, this motion is timely filed. See Fed. R. Civ. P.

                                                                                           12(a)(1)(A)(i).2

                                                                                                                         III.   ARGUMENT & AUTHORITIES

                                                                                                   A.      Legal standard for dismissal.
                                 A PROFESSIONAL CORPORATION




                                                                                                           “Federal courts are courts of limited jurisdiction, and it is presumed that such
              RICHMOND & QUINN




                                                                                                   10.
                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           courts lack jurisdiction in a particular case unless the contrary affirmatively appears.”

                                                                                           Jensen, v. Locke, No. 3:08-CV-00286-TMB, 2009 WL 10674336, at *2 (D. Alaska Nov.


                                                                                           2    Plaintiff has not filed a return of service.

                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 4 of 10
                                                                                               Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 4 of 10
                                                                                           9, 2009).

                                                                                                  11.     Pursuant to Rule 12(b)(6), a court may dismiss an action if the factual

                                                                                           allegations contained in the complaint fail to state a claim upon which relief can be granted.

                                                                                           Id. In ruling on a such a motion to dismiss under Rule 12(b)(6), the court must treat all well

                                                                                           pleaded facts as true and construe them in the light most favorable to the non-moving party,

                                                                                           but it need not accept legal conclusions as true simply because they are cast in the form of

                                                                                           factual allegations. Id. Dismissal is warranted if it is clear that no relief could be granted

                                                                                           under any set of facts that could be proved consistent with the allegations. Id.

                                                                                                  12.     Under Rule 12(b)(1), when a motion to dismiss challenges the existence of

                                                                                           subject matter jurisdiction, no presumptive truthfulness attaches to plaintiff’s allegations,

                                                                                           and the existence of disputed material facts will not preclude the trial court from evaluating

                                                                                           for itself the merits of the jurisdictional claims. Id.

                                                                                                  13.     Ultimately, the plaintiff bears the burden of establishing subject matter

                                                                                           jurisdiction. Id.

                                                                                                          B.      Before October 31, 2019, Plaintiff’s claims were subject to the
                                                                                                                  jurisdiction of the United States Department of Labor.

                                                                                                  14.     By its terms, the CBA governs certain aspects of the relationship between
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200




                                                                                           MBM and its employees who are members of Local 341. See Dkt. 1, Ex. 1, p. 1. Likewise,
LAW OFFICES




                                                                                           jurisdiction under Section 185 is limited to certain disputes between “an employer and a

                                                                                           labor organization representing employees.” 29 U.S.C. § 185(a), (c).

                                                                                                  15.     On October 31, 2019, the Alaska Commission on Human Rights issued its


                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 5 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 5 of 10
                                                                                           final determination that Plaintiff was not hired by Defendant, and that discrimination did

                                                                                           not play a part in that decision. See Ex. A. Accordingly, Tagaloa was never an employee

                                                                                           of MBM, is not subject to the CBA, and cannot invoke jurisdiction under Section 185.

                                                                                                  16.     As a nondisplaced worker—not an employee—Tagaloa’s grievance, at the

                                                                                           time this case was filed, was governed by the now-revoked Executive Order 13495. See

                                                                                           Dkt. 1 ¶21. Prior to its revocation, this Executive Order—signed by President Barack

                                                                                           Obama on January 30, 2009—required successor federal contractors to offer a right of first

                                                                                           refusal in jobs to certain displaced employees of a predecessor contract. See Ex. D, 74 F.R.

                                                                                           6103, Exec. Order No. 13495, 2009 WL 248083.

                                                                                                  17.     Remedies for violations of Executive Order 13495 were purely

                                                                                           administrative. See 74 F.R. 6103, Exec. Order No. 13495 § 6(a), 2009 WL 248083 (“The

                                                                                           Secretary of Labor (Secretary) is responsible for investigating and obtaining compliance

                                                                                           with this order.”). The Executive Order clearly stated that it “creates no rights under the

                                                                                           Contract Disputes Act, and disputes regarding the requirement of the contract clause

                                                                                           prescribed by section 5 of this order, to the extent permitted by law, shall be disposed of

                                                                                           only as provided by the Secretary in regulations issued under this order.” Id. § 6(b).
                                 A PROFESSIONAL CORPORATION




                                                                                           Likewise, the governing regulations provided that disputes regarding retention of
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           employment “shall be disposed of only as provided by the Secretary of Labor.” 29 C.F.R.

                                                                                           § 9.1(c). The regulations also specified that judicial review of a dispute arising under

                                                                                           Executive Order 13495 is only permitted following issuance of a final, administrative



                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 6 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 6 of 10
                                                                                           ruling on the dispute by the Secretary of Labor. Id.

                                                                                                  18.     Plaintiff has not exhausted administrative remedies nor has he made any such

                                                                                           allegation. To the contrary, Plaintiff’s own complaint reveals that there is an ongoing

                                                                                           administrative proceeding pending before the DOL. There is no allegation that any final

                                                                                           order that would be potentially reviewable under the Administrative Procedures Act has

                                                                                           been issued, nor is Defendant aware of any such order. Further, as discussed below,

                                                                                           President Trump’s revocation of Executive Order 13495 should immediately terminate the

                                                                                           DOL Proceeding.

                                                                                                  19.     In McClellan v. Skytech Enterprises, Ltd., the United States District Court

                                                                                           for the Eastern District of Oklahoma considered a motion to dismiss in a case with a similar

                                                                                           posture. No. CIV-12-2002, 2012 WL 3156861 (E.D. Ok. Aug. 3, 2012). Like here, the

                                                                                           plaintiff in McClellan alleged that the defendant, a successor contractor, wrongfully

                                                                                           decided not to offer him continued employment. Id. at *1. Also like here, the plaintiff

                                                                                           attempted to invoke the jurisdiction of the Court under 29 U.S.C. § 185. Id. The court

                                                                                           dismissed the complaint because, among other things, the plaintiff made no showing that

                                                                                           he had exhausted his administrative remedies. Id. The Court also held that it lacked subject
                                 A PROFESSIONAL CORPORATION




                                                                                           matter jurisdiction because Executive Order 13495 confers exclusive authority to the
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           Department of Labor to hear such disputes. Id. at *2. In the absence of a request for

                                                                                           judicial review of final agency determination under the APA, which the plaintiff had not

                                                                                           received, requested, or alleged, the court held that the plaintiff’s complaint was barred. Id.



                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 7 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 7 of 10
                                                                                                  20.     Section 185, Executive Order 13495 and its governing regulations, and

                                                                                           Plaintiff’s failure to exhaust administrative remedies all compel dismissal of Plaintiff’s

                                                                                           complaint for failure to state a claim and/or lack of subject matter jurisdiction.

                                                                                                          C.      As of October 31, 2019, Plaintiff has no remedies under Executive
                                                                                                                  Order 13495.

                                                                                                  21.     Even if Plaintiff could have asserted a proper claim, and even if the Court

                                                                                           had jurisdiction, Plaintiff’s complaint was recently made moot, depriving this Court of

                                                                                           subject matter jurisdiction on this alternative and independent ground.

                                                                                                  22.     On October 31, 2019, President Donald Trump revoked Executive Order

                                                                                           13495. See Ex. E. President Trump’s repeal was immediately effective and was also

                                                                                           retroactive in that it commanded the Secretary of Labor to “terminate, effective

                                                                                           immediately, any investigations or compliance actions based on Executive Order 13495.”

                                                                                           Id. Accordingly, any alleged violations of Executive Order 13495 cannot form the basis

                                                                                           of Plaintiff’s complaint, nor would any amendment cure this defect.                 Accordingly,

                                                                                           Plaintiff’s complaint should be dismissed with prejudice. Rosemere Neighborhood Ass’n

                                                                                           v. U.S. Envtl. Prot. Agency, 581 F.3d 1169, 1172 (9th Cir. 2009) (“Federal courts lack

                                                                                           jurisdiction to consider moot claims.”).
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 8 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 8 of 10
                                                                                                                                    IV.     PRAYER

                                                                                                  For the forgoing reasons, Defendant Main Building Maintenance, Inc. respectfully

                                                                                           requests that the Court grant this motion, dismiss Plaintiff’s complaint with prejudice, and

                                                                                           for all other relief to which it may be entitled.

                                                                                                          DATED this 14th day of November 2019 at Anchorage, Alaska.

                                                                                                                                            RICHMOND & QUINN


                                                                                                                                            By /s/ Rebecca A. Lindemann
                                                                                                                                              Rebecca A. Lindemann
                                                                                                                                              Alaska Bar No. 1309051
                                                                                                                                              360 K Street, Suite 200
                                                                                                                                              Anchorage, AK 99501
                                                                                                                                              Ph: (907) 276-5727
                                                                                                                                              Fax: (907) 276-2953
                                                                                                                                              rlindemann@richmondquinn.com

                                                                                                                                                 DAVIS & SANTOS, P.C.

                                                                                                                                             By: /s/ Caroline Newman Small
                                                                                                                                                Caroline Newman Small
                                                                                                                                                State Bar No. 24056037
                                                                                                                                                E-mail: csmall@dslawpc.com
                                                                                                                                                Jay Hulings
                                                                                                                                                State Bar No. 24104573
                                                                                                                                                E-mail: jhulings@dslawpc.com
                                                                                                                                                719 S. Flores Street
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN




                                                                                                                                                San Antonio, Texas 78204
                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200




                                                                                                                                                Tel: (210) 853-5582
LAW OFFICES




                                                                                                                                                Fax: (210) 200-8395

                                                                                                                                          Counsel for Defendant Main Building
                                                                                                                                          Maintenance, Inc. [pro hac vice pending]




                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 9 of 10
                                                                                             Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 9 of 10
                                                                                                  CERTIFICATE OF SERVICE

                                                                                            I HEREBY CERTIFY that on the 14th day of
                                                                                            November 2019, a copy of the foregoing was served
                                                                                            electronically on the following:

                                                                                            Khalial Withen
                                                                                            Alaska District Council of Laborers
                                                                                            2501 Commercial Drive
                                                                                            Anchorage, AK 99501
                                                                                            Email: kwithen@alaskalaborers.com


                                                                                           /s/ Rebecca A. Lindemann
                                                                                           RICHMOND & QUINN




                                                                                           I:\100\050\PLD\MOTION TO DISMISS.docx
                                 A PROFESSIONAL CORPORATION
              RICHMOND & QUINN

                                                              ANCHORAGE, ALASKA 99501
                                                               TELEPHONE: (907) 276-5727
                                                               FACSIMILE: (907) 276-2953
                                                                360 K STREET, SUITE 200
LAW OFFICES




                                                                                           Defendant’s Motion to Dismiss
                                                                                           Laborers’ International Union of North America v. Main Building Maintenance, Inc.
                                                                                           Case No. 3:19-cv-00221-TMB
                                                                                           Page 10 of 10
                                                                                            Case 3:19-cv-00221-TMB Document 5 Filed 11/14/19 Page 10 of 10
